911 F.2d 720Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rusty Allen BENNETT, Rev., Petitioner-Appellant,v.Carl LEGURSKY, Warden, West Virginia Penitentiary,Respondent-Appellee.
No. 90-7059.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 25, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Parkersburg.  Charles H. Haden, II, Chief District Judge.  (C/A No. 90-505-A)
Rusty Allen Bennett, appellant pro se.
Charles G. Brown, III, Office of the Attorney General of West Virginia, Charleston, W.V., for appellee.
S.D.W.Va.
VACATED AND REMANDED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Rusty Allen Bennett appeals from the district court's order dismissing his 28 U.S.C. Sec. 2254 habeas corpus petition as successive.  The district court held that Bennett had raised the same grounds for relief in a previous habeas corpus petition which had been decided adversely to him on the merits.  However, because the record on appeal contains no evidence of a prior federal habeas corpus petition, it is not possible for this Court to determine whether the present petition was properly dismissed as successive.*


2
We therefore grant a certificate of probable cause to appeal and remand this case for the district court to more fully document its finding that Bennett's petition is successive, or to consider the merits of the issues presented.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
VACATED AND REMANDED.



*
 The district court did not give the name or case number of the prior petition, or provide evidence of the issues raised in it